Burch, J.
(dissenting) : There is nothing about which the plaintiff was more positive than that all his claimed in j uries proceeded from one straight blow. He described it in words several times, always the same, and he described it, as the record shows, by an indicating gesture. If, however, that were true the claimed results were incredible. The opinion of the court recognizes this difficulty and recognizes the necessity of eliminating some portions of the plaintiff’s story. So the opinion picks out what is certainly true and makes the paliative suggestion as to a mistake on the part of the plaintiff as to one or the other of two incompatible sets of statements. The jury did precisely the same kind of work in the exercise of what has heretofore been believed to be its proper function, and the law in such cases is clearly as stated by Mr.' Justice Mason.
What about damages for humiliation ? The evidence is open to the interpretation that the plaintiff repeated and repeated statements which the defendant regarded as an impeachment of his veracity and so aggravatéd the defendant into striking him. The defendant was immediately sorry for his act and wanted to do what he *165could to repair it. The plaintiff had a nose-bleed, and seemed to regard it as a very valuable asset. He would not wash at the defendant’s house or permit the defendant to send some water out to him for the purpose, and went home. He would not wash himself there, but carried his ensanguined front to the home of a neighbor living north of him, where he inquired for the justice of the peace. After making this exhibition of his humiliation he went to the justice of the peace. The plaintiff lives a mile and a half north of Kipp and the justice lives west and north of Kipp. After initiating his criminal proceedings the plaintiff went to Kipp. He said he had no business there, but he went to the store and paraded his humiliation there, meantime having wiped the blood over his face. Then he went home. In viéw of this and other peculiar testimony the jury doubtless concluded that the plaintiff was simply trying to lay the foundation for a big lawsuit and that substantial damages for genuine humiliation of feelings were not established.
Then what about personal injuries? The defendant was present in court and the jury could estimate his physical strength. The plaintiff said the defendant struck him a straight blow as hard as he could. Yet the plaintiff was not knocked down. Despite his story of cut lip, contused forehead, black eyes and broken nose, when he went to the doctor two days afterward visible traces of injury had substantially if not entirely disappeared. The doctor’s only positive testimony was this:
“Q. Do you recall what you saw? A. Yes, sir.
“Q. What did you see? A. What I saw I saw with my hands.”
By taking hold of the nose a crepitation was percep- ■ tibie, indicating a separation of the nasal cartilage from the cheek bone. The cartilage was not cracked and there was no displacement, no treatment was necessary, none was given, and no charge was made. The *166doctor has nothing whatever to say of exhibited pain or discomfort of any kind, and the defendant lost no time except it be in getting his lawsuits under way. The result is the plaintiff was discredited by his doctor as well as in other ways, and upon all the evidence the jury concluded that the result of the blow was really inconsequential and not worthy of more than nominal damages. Because the jury, after seeing and hearing all the witnesses, inferred falsification where the court infers mistake, threw out what it believed to be the product of falsification and exercised its judgment in a matter respecting which even the opinion of the court vouchsafes no standard of measurement, I am not willing to brand the jury as arbitrary, capricious, partial, etc., nor willing to convict the trial judge, who, with advantages which this court does not possess, approved the verdict, of sanctioning a farce against which common sense revolts.
In the case of Heineken v. Benton Township, 84 Kan. 881, 115 Pac. 592, almost the entire amount of the plaintiff’s claim of $4500 was for physical injuries, impaired health, doctor’s bills and the cost of medicine. He told how he, together with his team and buggy, went over an embankment, and how his head was driven into the sand in the bottom of the creek. He claimed that his health failed, that he was under the doctor’s care for a long time, and that he spent much money in an effort to restore his health. Nobody saw the remarkable occurrence upon which he based his claim for these damages, and the jury, disbelieving his story respecting it, allowed him nothing. The jury did allow him $45 for injury to tiis buggy and $5 for injury to his harness. Had these items not been included the case would be exactly parallel in principle to this one.